258 S.W.3d 73 (2008)
Mark E. BROOM, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68194.
Missouri Court of Appeals, Western District.
June 24, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 29, 2008.
Ruth Sanders, Kansas City, MO, for appellant.
Jamie P. Rasmussen, Jefferson City, MO, for respondent.
Before PAUL M. SPINDEN, Presiding Judge, JAMES M. SMART, JR., Judge and JOSEPH M. ELLIS, Judge.
Prior Report: 173 S.W.3d 681.

ORDER
PER CURIAM.
Mark E. Broom appeals from the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. After a thorough review of the record, we find that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).